Case 1:20-cr-00185-CMH Document 70 Filed 11/13/20 Page 1 of 4 PagelD# 379

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division

)
UNITED STATES OF AMERICA )
)
Vv ) Criminal No. 1:20-CR-185 (CMH)
)
TARIK JAAFAR, )
)
Defendant. )

CONSENT ORDER OF FORFEITURE

WHEREAS, on August 25, 2020, the defendant, Tarik Jaafar, waived indictment and
pleaded guilty to a single-count Criminal Information charging the defendant with conspiracy to
defraud various financial institutions and conspiracy to defraud the United States in violation of
Title 18, United States Code, Section 371, and agreed to the forfeiture of assets that are the
subject of this order;

AND WHEREAS, the defendant agrees to waive the provisions of Federal Rules of
Criminal Procedure 11(b)(1)(J), 32.2(a), 32.2(b)(4) and 43(a) with respect to notice in the
Criminal Information that the government will seek forfeiture as part of any sentence in this case,
and that entry of this order shall be made a part of the sentence, in or out of the presence of the
defendant, and included in the Judgment in this case without further order of the Court.

NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED
THAT:

1. Pursuant to 18 U.S.C. § 982(a)(2)(A), the following property is forfeited to the
United States of America as proceeds traceable to the conspiracy to defraud various financial

institutions and the United States, in violation of 18 U.S.C. § 1344 and 18 U.S.C. § 371:
Case 1:20-cr-00185-CMH Document 70 Filed 11/13/20 Page 2 of 4 PagelD# 380

a. Approximately $182,136 in funds held in Visla Capital, LLC account no.
84746075 at United Bank; .

b. Approximately $8,000 in funds held in Global Capital Financing, LLC account
no. 9864353777 at M&T Bank; and

c. Approximately $30,437 in U.S. currency found by the FBI on June 29, 2020, in
the bags of the defendant and co-defendant, Monica Magdalena Jaworska,'during
the execution of a search and seizure warrant.” The bags had been seized at John
EF. Kennedy Airport in New York on June 20, 2020, incident to the arrest of the
defendant and his co-defendant.

2. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States is
authorized to conduct any appropriate discovery including depositions, interrogatories, requests
for production of documents and for admissions, and pursuant to Fed. R. Civil P. 45, the issuance
of subpoenas.

3. The Attorney General, Secretary of Homeland Security, Secretary or the Treasury, or
a designee, is hereby authorized to seize, inventory, and otherwise maintain custody and control
of the property, whether held by the defendant or by a third party, and to conduct any discovery
proper in identifying, locating or disposing of the property subject to forfeiture pursuant to Fed.
Re Crim. P2322 (6)(3) and 21 U.S.C. § $53(8):

4. The United States shall publish notice of this order and of its intent to dispose of the
property in such manner as the Attorney General may direct, including publication on the
Government's Internet site, www.forfeiture.gov , for 30 consecutive days, and to the extent

practicable, provide direct written notice to any persons known to have alleged an interest in the

property pursuant to Fed. R. Crim. P. 32.2(b)(6) and 21 U.S.C. § 853(n)(1) & (2).

 

! United States v. Monica Magdalena Jaworska, 1:20cr180 (E.D.Va.)
? The remaining funds seized, totaling $19,438.65, will be returned.

2
Case 1:20-cr-00185-CMH Document 70 Filed 11/13/20 Page 3 of 4 PagelD# 381

5. This Order of Forfeiture is final as to the defendant, and shall be made part of the
defendant’s sentence and included in the Judgment in this case pursuant to Fed. R. Crim. P.
32.2(b)(4).

6. Any person, other than the defendant, asserting any legal interest in the property may,
within thirty (30) days of the final publication of notice or his receipt of notice, whichever is
earlier, petition the court for a hearing to adjudicate the validity of the alleged interest in the
property pursuant to Fed. R. Crim. P. 32.2(c)(1) and 21 U.S.C. § 853(n)(2).

7. Ifno third party files a timely petition, this Order shall become the Final Order of
Forfeiture, and the United States shall have clear title to the property and may warrant good title
to any subsequent purchaser or transferee pursuant to Fed. R. Crim. P. 32.2(c)(2) and 21 U.S.C. §
853(n)(7).

8. If this Court grants any third party rights, a Final Order of Forfeiture that amends this
Order as necessary to account for said third party rights, shall be entered pursuant to
Fed..R..Crim. P. 32,2(¢)(2) and.21 U.S.C. § 853(n)(6).

October, 2020

Date: Moe. (3, 2ZBZO

Alexandria, Virginia

United States District Judge Claude M. Hilton
Case 1:20-cr-00185-CMH Document 70 Filed 11/13/20 Page 4 of 4 PagelD# 382

WE ASK FOR THIS:

G. Zachary Terwilliger
United States Attorney
Eastern District of Virginia

Kimberly Shartar

Assistant United States Attorney
William Fitzpatrick

Assistant United States Attorney

—_—

Tarik Jaafar
Defendant

nei
i ermag, Esq.
Counsék for the ndant

po
